USDC-SDNY

DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC#:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: |/2 /Z6

 

 

CYNTHIA CUMMINGS as Trustee of
District Council 1707, Local 95 Head Start
Employees Welfare Fund, et al.

Plaintiffs,

‘. No. 19-C'V-9839 (RA)

ADDIE MAE COLLINS COMMUNITY
SERVICES INC. and JANE DOES (the
foregoing names being fictitious and unknown
to Plaintiffs at the present time, all of whom
are responsible officers, directors and/or
representatives of the corporate Defendant
named above),

ORDER

Defendants.

 

 

RONNIE ABRAMS, United States District Judge:

On November 25, 2019, Plaintiffs filed an affidavit stating that Defendant Addie Mae
Collins Community Services Inc. was served on November 15, 2019. Defendant’s answer was
due on December 6, 2019, yet Defendant did not appear, answer, or otherwise respond to the
Complaint. On December 13, 2019, the Court ordered Defendant to do so by December 30,
2019, yet Defendant again failed to do so or seek an extension. Accordingly, the initial pretrial
conference presently scheduled for January 10, 2020 is hereby adjourned sine die. Plaintiffs are
reminded that if they intend to move for default judgment, they shall do so by January 13, 2020.
Plaintiffs shall serve a copy of this Order on Defendant and file proof of such service.

SO ORDERED.

Dated: January 2, 2020
New York, New York

 

Rorniie Abrams
United States District Judge

 
